DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 1/14/22.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corona et al. (US PGPub 2007/0126071, hereinafter referred to as “Corona”, IDS reference).
Corona discloses the semiconductor method as claimed.  See figures 1-8 and corresponding text, where Corona teaches, in claim 1, a method of forming a cavity based on a deep trench erosion, comprising: 
providing a semiconductor substrate (11), and performing the deep trench (14) erosion to the semiconductor substrate (11) to form an array of a plurality of trenches (14) in the semiconductor substrate (11), a pitch between the outermost trenches in the array being greater than a pitch between the remaining trenches in the array (figures 1-6; [0017-0020], [0038-0039] different shapes (ex. rectangular or polygonal shape); 
performing an annealing treatment to the semiconductor substrate to form a single cavity (17) in the semiconductor substrate (figures 5 and 6; [0021-0022]); and 
changing the pitch between the remaining trenches in the array when the pitch between the outermost trenches (14) in the array is maintained to be greater than the pitch between the remaining trenches in the array (figures 5 and 6; [0021-0022]).  
Corona teaches, in claim 2, wherein after forming the cavity, the method further comprising: 
forming an epitaxial material layer (18) on the semiconductor substrate ([0020-0022]).  
Corona teaches, in claim 3, wherein the epitaxial material layer is formed by an epitaxial growth process ([0020-0022]).  
Corona teaches, in claim 5, wherein a material of the epitaxial material layer contains silicon ([0020]).  
Corona teaches, in claim 6, wherein a feature size of the trench is 0.5 micron to 1.0 micron ([0018]).  
Corona teaches, in claim 7, wherein an erosion depth of the trench is 1.0 micron to 20.0 microns ([0019]).  
Corona teaches, in claim 8, wherein the pitch of the adjacent trenches is 0.5 micron to 1.0 micron ([0018]).  
Corona teaches, in claim 9, wherein a shape of the trench is circular ([0020], oval shaped [0038-0039]).  
Corona teaches, in claim 10, wherein a shape of the trench is square ([0038-0039]).  
Corona teaches, in claim 11, wherein the annealing is implemented in a non- oxygen environment ([0021]).  
Corona teaches, in claim 12, wherein the annealing is implemented in a hydrogen environment ([0021]).  
Corona teaches, in claim 13, wherein the annealing is implemented in a nitrogen environment ([0021]).  
Corona teaches, in claim 14, wherein the annealing temperature is above 800°C ([0021]).  
Corona teaches, in claim 15, wherein by changing the size of the pitch between the trenches which constitute the array, after the annealing treatment is implemented, single cavity having different feature sizes are formed ([0022]).  
Corona teaches, in claim 16, wherein the greater the pitch between the trenches is, the higher the temperature of the annealing treatment is ([0021-0022]).  
Corona teaches, in claim 17, wherein a material constituting the semiconductor substrate contains silicon ([0021-0022]).  
Corona teaches, in claim 18, wherein the deep trench erosion is a dry etching ([0019]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (US PGPub 2007/0126071, hereinafter referred to as “Corona”) as applied to claims  above, and further in view of Nishikawa et al. (US PGPub 2013/0193531, hereinafter referred to as “Nishikawa”).
Corona discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Corona fails to show, in claim 4, wherein the thickness of the epitaxial material layer is 10.0 microns to 50.0 microns.
Nishikawa teaches, in claim 4, a similar semiconductor device wherein the thickness of the epitaxial material layer to range from 5 microns to 15 microns ([0057]). In addition, Nishikawa provides the advantages of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the thickness of the epitaxial material layer is 10.0 microns to 50.0 microns, in the method of Corona, according to the teachings of Nishikawa, with the motivation of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit within the semiconductor device.

However, Corona fails to show, in claim 20, wherein a front end device is formed on the semiconductor substrate, and the front end device comprises a gate structure.

Nishikawa teaches, in claim 20, a similar method that includes forming semiconductor devices that include gate electrodes (figures 8A-8C; [0039]).  In addition, Nishikawa provides the advantages of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein a front end device is formed on the semiconductor substrate, and the front end device comprises a gate structure, in the method of Corona, according to the teachings of Nishikawa, with the motivation of creating a stress relaxation region in an outer peripheral portion that contains an electrical circuit within the semiconductor device.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        April 20, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898